Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 08/01/2022. In virtue of this communication, claims 10-18 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, on pages 6-7, applicant states that the Office Action concedes that Seiberts is silent on movement and then being stationary to determine the relay attack.
	In fact, On page  4, previously, the Office Action states that detection for motion [as to movement] at different times in fig. 5 of Seiberts is determining the movement but it might not explicitly [as to exact time] show for how long it has not been stationary. It means that Seiberts might show that the device indirectly is stationary between T1 and T2 if distance and acceleration data yields zero from the measurements at T1 and T2. It’s to note that applicant is encouraged to see how the claim limitations are interpreted and based on the interpretation, how the prior art renders the claim limitations obvious rather than what the prior art’s inventions are.
	To make the record clear, as mentioned in the previous office action , Seiberts discloses determining whether movement of an authentication device was detected within a predefined time period. Because, measuring motion at T1 and T2 means measuring a movement for a time period between T2-T1 (204 in fig. 5 and 214 in fig. 5). In other words, detection motion at T1 and T2 is determining the movement detected within time period, T2-T1 (204 in fig. 5 of Seiberts). Furthermore, acceleration data at t1 and t2 is determining the movement within time period, t2-t2. It’s important to note that claim does not specifically device what are involved in determining the movement such as speedo meter or gyroscope or accelerometer or gyro meter or a particular method. Alternatively, in accordance with MPEP 2111, the claim limitation “determining weather movement of authentication device ….” could be reasonably interpreted as motion detection at T1 & T2 and acceleration data at t1 & t2 in fig. 5 of Seiberts. 

2.1.	On pages 7-8 in Remarks, applicant states that “a complicated movement pattern to be detected to enter and start the vehicle”, is not disclosed or suggested by the Khan reference, whether taken alone or combined with any of the other applied references including Seiberts.
	Indeed, to respond, applicant argues for the claim limitation “determining whether movement of an authentication device  was detected within a predefined time period  after the authentication device enters a PEPS entry operational region”.

    PNG
    media_image1.png
    497
    755
    media_image1.png
    Greyscale

	The argued claim limitation is rendered obvious by Seibert. Fig. 5 of Seiberts explains how to authenticate if keyfob is in one of the regions by distance radius R as depicted in fig. 4 of Seiberts. Moreover, the movement of keyfob is read by motion or acceleration data as explained in fig. 5 of Seiberts.
In response to applicant's argument that “a complicated movement pattern to be detected to enter and start the vehicle”, is not disclosed or suggested by Khan, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

2.2.	On pages 8-10, applicant argues that the Oman reference does not disclose or suggest the feature of : “(a) determining whether movement of an authentication device was detected within a predefined time period after the authentication device enters a PEPS entry operational region; and (b) determining if the authentication device was stationary for a predetermined time period during a PEPS entry triggering event”.
	Regarding to the claim limitation “(a) determining whether movement of an authentication device was detected within a predefined time period after the authentication device enters a PEPS entry operational region”, It has been addressed in the section 2.1 set forth above.
	Regarding to the claim limitation “determining if the authentication device was stationary for a predetermined time period during a PEPS entry triggering event”, initially, recall that Seiberts explains within the wireless range (200 in fig. 5 is during a PEPS entry triggering event) measuring motion at different times by RRSI and measuring acceleration data at different times (fig. 5). If  acceleration data at (t2-t1) or distance at (t2-t1) in 214 in fig. 5 of Seiberts yields zero or the same, it means that the keyfob is stationary for (t2-t1) period, as to a predetermined time period. As mentioned in the previous Office Action, this teaching from Seiberts could have rendered the claim limitation obvious. However, to advance the prosecution, further evidence for “detecting if a device is stationary” is provided herein because applicant might argue that Seiberts does not directly or explicitly show how to calculate if a device is stationary. In particular, Khan teaches that the base station determines if the key fob has been stationary (par. 0120, and see fig. 1-6). 
	For the above reasons, claim limitations are considered obvious and the applicant’s argument are found not persuasive.

2.3	On pages 10-12, applicant cited the cases to back up the arguments presented on pages 6-10.
	Arguments to the claim limitations are addressed above and thus, the cases applicant pointed out are duly noted.
It’s to note that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching or suggestion to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

3.	Applicant does not make amendment to the claims. Accordingly, the following claim rejection section is a duplication from the previous Office Action.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 10, 14, 17 and  18 are rejected under 35 U.S.C. 103 as being unpatentable over Seiberts et al. Pub. No.: US 2014/0375420 A1 in view of Khan et al. Pub. No.: US 2014/0285319 A1. 


Claim 1
Seiberts discloses a method (fig. 5 depicts relay attack prevention for passive entry passive start system) of detecting if a relay is present in a PEPS system (PEPS keyfob in fig. 3) for a vehicle (fig. 1A-B), the method comprising:

    PNG
    media_image2.png
    790
    422
    media_image2.png
    Greyscale

	(a) determining whether movement (204 & 208-216 in fig. 5) of an authentication device (keyfob in fig. 1-2 & 4) was detected within a predefined time period (distance in t1 in 208 and  t2 in t2 in fig. 5) after the authentication device enters a PEPS entry operational region (fig. 4 and par. 0030, the key fob is within wireless range and 200 in fig. 5, see par. 0038, to determine whether the keyfob enters the wireless range)
; and
(b) determining if the authentication device was stationary (moving distance from t1 to t2 could be calculated as shown in fig. 5 and explained in  par. 0035 & 0038, and moving distance could reveal if it’s moving or stationary; see claim 13 on page. 5) during a PEPS entry triggering event (steps 200 or 204 or 240 in fig. 5 could be considered as PEPS entry triggering event).
	Although Seiberts does not explicitly show: “determining if the authentication device was stationary for a predetermined time period”, claim limitation is considered obvious by the following rationales.
	Initially, it’s to note that claim does not specifically define what are involved in determining. In fact, Seiberts uses signal strength measurement and acceleration at different times to determine the moving distance or the stationary (208-216 in fig. 5 and yielding No in step 204 of fig. 5). Although Seiberts does not explicitly show if it is stationary for a particular time, Seiberts explains detecting keyfob for not moving for hours or long periods (par. 0032) and measuring distance for t1 and t2 resulting in distance zero could be stationary, and the difference between t1 and t1 could have been said a predetermined time period as par. 0035 describes for 0.5 second and 2 seconds. The rationales found Seiberts could have rendered the addressing claim limitation obvious. However, to advance the prosecution, further evidence for measuring stationary is provided herein. In particular, Khan teaches that the base station determines if the key fob has been stationary (par. 0120, and see fig. 1-6). 

    PNG
    media_image3.png
    480
    611
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify relay attack prevention for PEPS of Seiberts by providing vehicle access system as taught in Khan. Such a modification would have included a vehicle access system to provide passive access to a vehicle after authenticated a key fob so that unlocking the vehicle could have been extremely short to avoid the customer experiencing a delay the user could not have experienced a delay as suggested in par. 0003 of Khan.

Claim 14
	Claim 14 is a system claim corresponding to method claim 10. All of the limitations in claim 14 are found reciting the structure to perform the same scopes of the respective claim limitations of claim 10. Accordingly, claim 14 could be considered obvious by the same rationales applied in the claim rejection to claim 10 set forth above. Additionally, Seiberts discloses a system (fig. 1-4) for detecting if a relay is present in a PEPS system (104, 150 in fig. 1 along with 100 in view of fig. 3) for a vehicle (vehicle 102 in fig. 1), comprising: one or more antennas (wireless transceivers 104 in fig. 1 & 4, see par. 0018-0019)  associated with the vehicle (vehicle 102 in fig. 1 & 4) for transmitting signals from the one or more antennas (UHF antenna 114 and LF antenna 112 in fig. 3) to an authentication device (keyfob 100 in fig. 3), wherein the authentication device includes a motion sensor (accelerometer 110 in fig. 3); and one or more controllers (microcontroller 116 in fig. 3).

Claim 17
Seiberts, in view of Khan, discloses the system of claim 14, wherein the controller is only located in the vehicle or the authentication device (Seiberts, microcontroller 116 in the PEPS keyfob 100 in fig. 3 for performing the functions of fig. 5 to detect if there is an attack explained in par. 0037; uC 7 in fig. 1 of Khan; and thus, the combined prior art would have met the claim condition).



Claim 18
Seiberts, in view of Khan, discloses the system of claim 14, wherein a controller is located in both the vehicle and the authentication device (Seiberts, microcontroller 116 in the PEPS keyfob 100 in fig. 3 for performing the functions of fig. 5 to detect if there is an attack explained in par. 0037; uC 7 and the key fob 23 in fig. 1 of Khan; accordingly, the combined prior art would have rendered the claim obvious).

7.	Claims 11-13, 15 and  16 are rejected under 35 U.S.C. 103 as being unpatentable over Seiberts in view of Khan and Oman et al. Pub. No.: US 2014/0330449 A1. 

Claim 11
Seiberts discloses a method (fig. 5 depicts relay attack prevention for passive entry passive start system) of detecting if a relay is present in a PEPS system for a vehicle, the method comprising:
	(a) determining if an authentication device was stationary (moving distance from t1 to t2 could be calculated as shown in fig. 5 and explained in  par. 0035 & 0038, and moving distance could reveal if it’s moving or stationary; see claim 13 on page. 5) for a predetermined time period (measuring distance for t1 and t2 resulting in distance zero could be stationary, and the difference between t1 and t1 could have been said a predetermined time period as par. 0035 describes for 0.5 second and 2 second, i.e., a predetermined time period) during a PEPS entry triggering event (steps 200 or 204 or 240 in fig. 5 could be considered as PEPS entry triggering event).
	Although Seiberts does not disclose “(b) upon a PEPS start sensor on the vehicle being triggered, performing the following: i. determining whether movement of the authentication device was detected before the PEPS start sensor on the vehicle was triggered; and ii. determining whether the authentication device was detected as stationary for a predefined time period during the PEPS start triggering event”, the claim limitations are considered obvious by the following rationales.

    PNG
    media_image4.png
    584
    1049
    media_image4.png
    Greyscale

Firstly, to consider the obviousness of the claim limitation “(b) upon a PEPS start sensor on the vehicle being triggered, performing the following: i. determining whether movement of the authentication device was detected before the PEPS start sensor on the vehicle was triggered”, recall that Seiberts explains detecting whether movement of the authentication device detected (204 in fig. 5 or 208-216 in fig. 5 are determining if keyfob is moving). Herein, claim does not specifically define what a PEPS start sensor, for instance, a door lock or engine start. In particular, Khan teaches that the base station tracks the position of the key fob and when the key fob enters the authorization zone, a door unlock signal is transmitted to unlock the front and rear doors (par. 0106 and fig. 4, herein, either unlocking the door or the transmitting unlock signal could be PEPS Start sensor is triggered). Additionally, Khan discloses the transceivers 11, 13 and 15 (par. 0095).
	Secondly, to address the obviousness of the claim limitation “determining whether the authentication device was detected as stationary for a predefined time period during the PEPS start triggering event”, recall that Seiberts describe if the keyfob is stationary after measuring accelerations at different times to determine a distance (steps 208-216 in fig. 5 and par. 0035 & 0039. In particular, Khan teaches determining if the key fob has been stationary for a predetermined period of time (par. 0119 and fig. 1-6).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify relay attack prevention for PEPS of Seiberts by providing vehicle access system as taught in Khan. Such a modification would have included a vehicle access system to provide passive access to a vehicle after authenticated a key fob so that unlocking the vehicle could have been extremely short to avoid the customer experiencing a delay as suggested in par. 0003 of Khan.
Lastly to address the obviousness of the claim limitation “a PEPS start sensor on the vehicle”, recall that Khan discloses motion sensor (fig. 1 and par. 0058) to determine key fob, i.e., PEPS sensor, in an authorization zone (fig. 2-5) with ePEPS ECU 5 and transceiver 15 depicted in fig. 2, and Seiberts explains PEPS keyfob 100 in fig. 1 & 3 that performs wireless communication with a wireless transceiver 104 installed on vehicle (par. 0019 and fig. 4). Since claim does not specify what “a PEPS start sensor on the vehicle” is, the limitation would have been rendered obvious by fig. 3-4 of Seiberts in view of fig. 2 of Khan. To advance the prosecution, further evidence for other PEPS sensor or transceiver are provided herein. 

    PNG
    media_image5.png
    505
    722
    media_image5.png
    Greyscale

	In particular, Oman teaches PEPS system for vehicle and a nomadic device having UWBX transceivers with controller and processor for Door Lock and Start Button (fig. 1). Accordingly, one of ordinary skill in the art would have expected “PEPS start sensor on the vehicle” to perform equally well with the teaching mentioned from the prior art unless claim further recites what are required to be PEPS sensor and what are involved in triggering.
For the above reasons, the claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify relay attack prevention for PEPS of Seiberts in view of Khan by providing a passive entry passive start PEPS vehicle security system as taught in Oman to obtain the claim invention as specified in the claim. Such a modification would have included PEPS vehicle security system to use wideband transceiver for determining a distance so that relay attack could have securely been prevented as suggested in par. 0003 of Oman.

Claim 12
Seiberts discloses a method of (fig. 5 depicts relay attack prevention for passive entry passive start system) detecting if a relay is present in a PEPS system for a vehicle, the method comprising: 

    PNG
    media_image6.png
    498
    322
    media_image6.png
    Greyscale

(a) determining whether movement (204 & 208-216 in fig. 5) of an authentication device (keyfob in fig. 1-2 & 4) was detected within a predefined time period (distance in t1 in 208 and  t2 in t2 in fig. 5) after the authentication device entered a PEPS entry operational region (fig. 4 and par. 0030, the key fob is within wireless range and 200 in fig. 5, see par. 0038, to determine whether the keyfob enters the wireless range); and 
(b) determining if the authentication device was stationary (moving distance from t1 to t2 could be calculated as shown in fig. 5 and explained in  par. 0035 & 0038, and moving distance could reveal if it’s moving or stationary; see claim 13 on page. 5) for a predetermined time period (measuring distance for t1 and t2 resulting in distance zero could be stationary, and the difference between t1 and t1 could have been said a predetermined time period as par. 0035 describes for 0.5 second and 2 second, i.e., a predetermined time period) during a PEPS entry triggering event (steps 200 or 204 or 240 in fig. 5 could be considered as PEPS entry triggering event).
Although Seiberts does not disclose “(c) upon a PEPS start sensor on the vehicle being triggered, performing the following: i. determining whether movement of an authentication device was detected before the PEPS start sensor on the vehicle was triggered; and ii. determining whether the authentication device was detected as stationary for a predefined time period during the PEPS start triggering event”, the claim limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitation “(b) upon a PEPS start sensor on the vehicle being triggered, performing the following: i. determining whether movement of the authentication device was detected before the PEPS start sensor on the vehicle was triggered”, recall that Seiberts explains detecting whether movement of the authentication device detected (204 in fig. 5 or 208-216 in fig. 5 are determining if keyfob is moving). Herein, claim does not specifically define what a PEPS start sensor, for instance, a door lock or engine start. In particular, Khan teaches that the base station tracks the position of the key fob and when the key fob enters the authorization zone, a door unlock signal is transmitted to unlock the front and rear doors (par. 0106 and fig. 4, herein, either unlocking the door or the transmitting unlock signal could be PEPS Start sensor is triggered). Additionally, Khan discloses the transceivers 11, 13 and 15 (par. 0095).
	Secondly, to address the obviousness of the claim limitation “determining whether the authentication device was detected as stationary for a predefined time period during the PEPS start triggering event”, recall that Seiberts describe if the keyfob is stationary after measuring accelerations at different times to determine a distance (steps 208-216 in fig. 5 and par. 0035 & 0039. In particular, Khan teaches determining if the key fob has been stationary for a predetermined period of time (par. 0119 and fig. 1-6).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify relay attack prevention for PEPS of Seiberts by providing vehicle access system as taught in Khan. Such a modification would have included a vehicle access system to provide passive access to a vehicle after authenticated a key fob so that unlocking the vehicle could have been extremely short to avoid the customer experiencing a delay as suggested in par. 0003 of Khan.
Lastly to address the obviousness of the claim limitation “a PEPS start sensor on the vehicle”, recall that Khan discloses motion sensor (fig. 1 and par. 0058) to determine key fob, i.e., PEPS sensor, in an authorization zone (fig. 2-5) with ePEPS ECU 5 and transceiver 15 depicted in fig. 2, and Seiberts explains PEPS keyfob 100 in fig. 1 & 3 that performs wireless communication with a wireless transceiver 104 installed on vehicle (par. 0019 and fig. 4). Since claim does not specify what “a PEPS start sensor on the vehicle” is, the limitation would have been rendered obvious by fig. 3-4 of Seiberts in view of fig. 2 of Khan. To advance the prosecution, further evidence for other PEPS sensor or transceiver are provided herein. 
	In particular, Oman teaches PEPS system for vehicle and a nomadic device having UWBX transceivers with controller and processor for Door Lock and Start Button (fig. 1). Accordingly, one of ordinary skill in the art would have expected “PEPS start sensor on the vehicle” to perform equally well with the teaching mentioned from the prior art unless claim further recites what are required to be PEPS sensor and what are involved in triggering.
For the above reasons, the claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify relay attack prevention for PEPS of Seiberts in view of Khan by providing a passive entry passive start PEPS vehicle security system as taught in Oman to obtain the claim invention as specified in the claim. Such a modification would have included PEPS vehicle security system to use wideband transceiver for determining a distance so that relay attack could have securely been prevented as suggested in par. 0003 of Oman.


Claim 13
Seiberts, in view of Khan, discloses the method of claim 11, wherein the predetermined time period is defined based on system requirements (Khan, par. 0044, a predetermined time period could .

Claim 15
	Claim 15 is a system claim corresponding to method claim 11. All of the limitations in claim 15 are found reciting the structure to perform the same scopes of the respective claim limitations of claim 11. Accordingly, claim 15 could be considered obvious by the same rationales applied in the claim rejection to claim 11 set forth above. Additionally, Seiberts discloses a system (fig. 1-4) for detecting if a relay is present in a PEPS system (104, 150 in fig. 1 along with 100 in view of fig. 3) for a vehicle (vehicle 102 in fig. 1), comprising: one or more antennas (wireless transceivers 104 in fig. 1 & 4, see par. 0018-0019)  associated with the vehicle (vehicle 102 in fig. 1 & 4) for transmitting signals from the one or more antennas (UHF antenna 114 and LF antenna 112 in fig. 3) to an authentication device (keyfob 100 in fig. 3), wherein the authentication device includes a motion sensor (accelerometer 110 in fig. 3); and one or more controllers (microcontroller 116 in fig. 3).

Claim 16
	Claim 16 is a system claim corresponding to method claim 12. All of the limitations in claim 16 are found reciting the structure to perform the same scopes of the respective claim limitations of claim 12. Accordingly, claim 16 could be considered obvious by the same rationales applied in the claim rejection to claim 12 set forth above. Additionally, Seiberts discloses a system (fig. 1-4) for detecting if a relay is present in a PEPS system (104, 150 in fig. 1 along with 100 in view of fig. 3) for a vehicle (vehicle 102 in fig. 1), comprising: one or more antennas (wireless transceivers 104 in fig. 1 & 4, see par. 0018-0019)  associated with the vehicle (vehicle 102 in fig. 1 & 4) for transmitting signals from the one or more antennas (UHF antenna 114 and LF antenna 112 in fig. 3) to an authentication device (keyfob 100 in fig. 3), wherein the authentication device includes a motion sensor (accelerometer 110 in fig. 3); and one or more controllers (microcontroller 116 in fig. 3).

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643